                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            Civil Action No. 3:21-cv-00089

SHANNON POWERS, on behalf of himself
and all others similarly situated,

                       Plaintiff,                      CLASS ACTION COMPLAINT
v.

ONE TECHNOLOGIES, LLC,

                       Defendant.

                                      INTRODUCTION

       1.      This action arises out of Defendant, One Technologies, LLC’s (“Defendant”),

practice of sending autodialed telemarketing text messages to individuals on the National Do-

Not-Call Registry without prior express written consent (or any consent whatsoever), in violation

of two separate provisions of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

(“TCPA”) and provisions of the North Carolina General Statute § 75-100, et seq.

       2.      Plaintiff Shannon Powers has done no business with Defendant and has never

provided Defendant prior express written consent to send telemarketing text messages to his

telephone number.

       3.      Plaintiff’s telephone number was registered on the National Do-Not-Call Registry

at the time of the text messages.

       4.      Accordingly, Plaintiff brings this TCPA action on behalf of himself and two

classes of similarly situated individuals under 47 U.S.C. §§ 227(b) and 227(c), and three under

N.C. Gen. Stat. §§ 75-102(c)(1), 75-104(a) and 75-105(b).




                                               1

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 1 of 14
                                 JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action

arises under the TCPA, which is a federal statute.

       6.      This Court also has supplemental jurisdiction over the state law claim under 28

U.S.C. § 1367(a), because it is so closely related to the federal claim that they form a single case

or controversy.

       7.      This Court has jurisdiction over Defendant because Defendant conducts business

transactions in this District and has committed tortious acts in this District.

       8.      Venue is proper in this District because Defendant conducts significant amounts

of business transactions within this District and because some of the wrongful conduct giving

rise to this case occurred in, was directed to, and/or emanated from this District.

                                             PARTIES

       9.      Plaintiff Powers is, and at all times mentioned herein was, a citizen and resident

of Pineville, North Carolina.

       10.     Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153(39).

       11.     Plaintiff is, and at all times mentioned herein was, a “telephone subscriber” as

defined by N.C. Gen. Stat. § 75-101(11).

       12.     Defendant is, and at all times mentioned herein was, a Texas corporation

headquartered at 8144 Walnut Hill Ln, Suite 600, Dallas, TX 75231.

       13.     Defendant is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153 (39).

       14.     Defendant is, and at all times mentioned herein was, a “telephone solicitor” as


                                                  2

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 2 of 14
defined by N.C. Gen. Stat. § 75-101(10).

                          GENERAL FACTUAL ALLEGATIONS

       15.     Defendant, or someone acting on its behalf and at its direction, sends automated

text messages marketing its credit score monitoring services.

       16.     These text messages come from changing 10-digit numbers or “gibberish”

seeming email address (such as dff464a8@6v72mc.com), but all follow the same pattern: they

all reference “CScore”, “C-Score” or “Credit Score” and contain a link that, when clicked,

redirects to a landing page containing another link that, when clicked, re-directs to Defendant’s

Freescore360.com page.

       17.     Because each of these text messages were advertising Defendant’s services, they

constitute telemarketing messages and telephone solicitations.

       18.     Each of these text messages were sent as part of an automated campaign that

generates or pulls numbers from a database and, with limited to no human intervention, sends out

mass text messages.

       19.     Some of these text messages invite the recipient to text “STOP” or “QUIT” to

stop the text messages, which is a process indicative of autodialed text messaging.

       20.     These messages also use gibberish email addresses or short-lifespan/one-way

phone numbers (i.e., numbers that are not able to be called or texted back after they’re used to

send messages), which is also indicative of an automated text messaging campaign.

                      PLAINTIFF POWERS FACTUAL ALLEGATIONS

       21.     Plaintiff Powers is the sole and primary user of a cellular telephone number

ending in 9717.

       22.     Plaintiff Powers’ telephone number ending in 9717 has been on the National Do-


                                                3

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 3 of 14
Not-Call Registry since November 2007.

          23.    Plaintiff Powers received Defendant’s text messages described herein.

          24.    These text messages include texts on July 30, 31 (twice), August 2 (twice), and

August 3, 2020.

          25.    These text messages did not state clearly the identity of the telephone solicitor and

identify the individual making the telephone solicitation at the beginning of the solicitation.

          26.    Plaintiff Powers never provided prior express written consent (or any consent) to

Defendant for these text messages.

                                   DEFENDANT’S LIABILITY

          27.    Because Defendant’s text messages constitute telemarketing, Defendant was

required to obtain prior express written consent from the persons to whom they sent these text

messages.

          28.    “Prior express written consent” is specifically defined by statute as:

          [A]n agreement, in writing, bearing the signature of the person called that clearly
          authorizes the seller to deliver or cause to be delivered to the person called
          advertisements or telemarketing messages using an automatic telephone dialing
          system or an artificial or prerecorded voice, and the telephone number to which
          the signatory authorizes such advertisements or telemarketing messages to be
          delivered.

          29.    Plaintiff never provided Defendant with any consent, written or otherwise.

          30.    Accordingly, each of Defendant’s telemarketing text messages to Plaintiff using

an automatic telephone dialing system violated 47 U.S.C. § 227(b) and N.C. Gen. Stat § 75-

104(a).

          31.    For violations of 47 U.S.C. § 227(b), Plaintiff is entitled to a minimum of $500

per text message.

          32.    Plaintiff is entitled to $1,500 per text message if Defendant’s actions are found to

                                                   4

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 4 of 14
be knowing or willful.

       33.     For violations of N.C. Gen. Stat. § 75-104(a), Plaintiff is entitled to recover $500

for the first violation, $1,000 for the second violation and $5,000 for the third and any other

violation that occurs within two years of the first violation.

       34.     Because the text messages did not state clearly the identity of the telephone

solicitor and identify the individual making the telephone solicitation at the beginning of the

solicitation, Defendant’s text messages to Plaintiff violated N.C. Gen. Stat. § 75-102(c)(1).

       35.     For violations of N.C. Gen. Stat. § 75-102(c)(1), Plaintiff is entitled to recover

$500 for the first violation, $1,000 for the second violation and $5,000 for the third and any other

violation that occurs within two years of the first violation.

       36.     In addition, the TCPA prohibits making “any telephone solicitation” to a

telephone number on the National Do-Not-Call Registry. 47 U.S.C. § 227(c); 47 C.F.R. §

64.1200(c).

       37.     North Carolina General Statute § 75-102(a) prohibits making “a telephone

solicitation to a telephone subscriber’s telephone number if the telephone subscriber’s telephone

number appears in the latest edition of the “Do Not Call” Registry.” N.C. Gen. Stat. § 75-102(a).

       38.     Plaintiff’s number was on the National Do-Not-Call Registry prior to the text

messages.

       39.     While the exact number of calls to Plaintiff’s telephone numbers will be

determined in discovery, Plaintiff has received more than two such telemarketing text messages

in a 12-month period, as required by 47 U.S.C. § 227(c) for violations of § 227(c).

       40.     Accordingly, for violations of 47 C.F.R. § 64.1200(c), Plaintiff is entitled to an

additional $500 per text message.


                                                  5

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 5 of 14
       41.     Plaintiff is entitled to an additional $1,500 per text message if Defendant’s actions

are found to be knowing or willful.

       42.     In addition, pursuant to N.C. Gen. Stat. §75-105(b)(2), Plaintiff is entitled to

recover $500 for the first violation, $1,000 for the second violation and $5,000 for the third and

any other violation that occurs within two years of the first violation.

       43.     Plaintiff has suffered concrete harm because of Defendant’s unwanted and

unsolicited telemarketing text messages, including, but not limited to:

                  Device storage;
                  Data usage;
                  Lost time tending to and responding to the unsolicited text messages;
                  Invasion of Privacy; and
                  Nuisance.
       44.     These forms of actual injury are sufficient for Article III standing purposes.

                               CLASS ACTION ALLEGATIONS

       45.     Plaintiffs bring this action under Fed. R. Civ. P. 23 on behalf of two categories of

proposed “Classes,” the “TCPA Classes” and the “North Carolina Classes” as defined as follows:

                                      THE TCPA CLASSES

       Since March 1, 2017, Plaintiff and all persons to whose cellular telephones
       Defendant One Technologies, LLC placed (or had placed on its behalf) a
       telemarketing text message using identical, or substantially identical, equipment
       as the equipment used to place telemarketing text messages to Plaintiff.

       (“TCPA 227(b) Class”)

       Since March 1, 2017, Plaintiff and all persons within the United States to whose
       telephone number Defendant One Technologies, LLC placed (or had placed on its
       behalf) two or more telemarketing text messages in a 12-month period when the
       telephone number to which the text messages were sent was on the National Do-
       Not-Call Registry at the time of the messages.

       (“TCPA 227(c) Class”)

                                                  6

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 6 of 14
                               NORTH CAROLINA CLASSES

       Since March 1, 2017, Plaintiff and all residents of the State of North Carolina to
       whose telephone number Defendant One Technologies, LLC placed (or had
       placed on its behalf) a telephone solicitation when the telephone number to which
       the telephone solicitation was sent was on the National Do-Not-Call Registry at
       the time of the messages.

       (“NC 75-102(a) Class”).

       Since March 1, 2017, Plaintiff and all residents of the State of North Carolina to
       whose number Defendant One Technologies, LLC placed (or had placed on its
       behalf) a telemarketing text message that did not state clearly the identity of the
       telephone solicitor and identify the individual making the telephone solicitation.

       (“NC 75-102(c)(1) Class”)

       Since March 1, 2017, Plaintiff and all residents of the State of North Carolina to
       whose number Defendant One Technologies, LLC placed (or had placed on its
       behalf) a telemarketing text message using identical, or substantially identical,
       equipment as the equipment used to place telemarketing text messages to
       Plaintiff.

       (“NC 75-104(a) Class”)

(The TCPA Classes and the North Carolina Classes are collectively referred to herein as the

“Classes.”)


       46.     Excluded from the Classes are Defendant and any entities in which Defendant has

a controlling interest; Defendant’s agents and employees; any Judge and Magistrate Judge to

whom this action is assigned and any member of their staffs and immediate families, and any

claims for personal injury, wrongful death, and/or emotional distress.

       47.     The Members of the Classes for whose benefit this action is brought are so

numerous that joinder of all members is impracticable.

       48.     The exact number and identities of the persons who fit within the Classes are

ascertainable in that Defendant and third parties maintain written and electronically stored data

showing:

                                                7

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 7 of 14
             a. The time period(s) during which Defendant placed its text messages;

             b. The telephone numbers to which Defendant placed its text messages;

             c. The telephone numbers for which Defendant had prior express written consent;

             d. The purposes of such text messages;

             e. The names and addresses of Class members.

       49.      The Classes are comprised of hundreds, if not thousands, of individuals

nationwide.

       50.      There are common questions of law and fact affecting the rights of the Members

of the Classes, including, inter alia, the following:

             a. Whether Defendant sends telemarketing text messages or has them sent on its

                behalf;

             b. Whether Defendant obtains prior express written consent;

             c. Whether Defendant or someone acting on its behalf sends text messages using an

                automatic telephone dialing system;

             d. Whether Defendant or the entity with which it contracts to send its messages

                sends solicitation text messages to telephone numbers registered on the National

                Do-Not-Call Registry;

             e. Whether Plaintiff and the Classes were damaged thereby, and the extent of

                damages for such violations; and

             f. Whether Defendant should be enjoined from engaging in such conduct in the

                future.

       51.      Plaintiff is a member of the Classes in that Defendant placed two or more calls for

telemarketing purposes in a one-year period to their telephone numbers when his telephone


                                                   8

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 8 of 14
number was on the National Do-Not-Call Registry, and these text messages all used an automatic

telephone dialing system.

          52.   Plaintiff’s claims are typical of the claims of the Members of the Classes in that

they arise from Defendant’s uniform conduct and are based on the same legal theories as these

claims.

          53.   Plaintiff and all Members of the Classes have also necessarily suffered concrete

harm in addition to statutory damages, as all Members of the Classes spent time tending to

Defendant’s unwanted calls, lost space on their devices, and suffered a nuisance and an invasion

of their privacy.

          54.   Plaintiff has no interests antagonistic to, or in conflict with, the Classes.

          55.   Plaintiff will thoroughly and adequately protect the interests of the Classes,

having retained qualified and competent legal counsel to represent himself and the Classes.

          56.   Defendant has acted and refused to act on grounds generally applicable to the

Classes, thereby making injunctive and declaratory relief appropriate for the Classes.

          57.   The prosecution of separate actions by individual class members would create a

risk of inconsistent or varying adjudications.

          58.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy since, inter alia, the damages suffered by each class member

make individual actions uneconomical.

          59.   Common questions will predominate, and there will be no unusual manageability

issues.




                                                   9

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 9 of 14
                                  FIRST CAUSE OF ACTION
                      Violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)
                      (On Behalf of Plaintiff and the TCPA 227(b) Class)

        60.     Plaintiff and the proposed TCPA 227(b) Class incorporate the foregoing

allegations as if fully set forth herein.

        61.     Defendant sent, or had sent on its behalf, telemarketing text messages to

Plaintiff’s and TCPA 227(b) Class Members’ telephone numbers without prior express written

consent.

        62.     Plaintiff’s and TCPA 227(b) Class Member’s telephone numbers are each

assigned to a cellular telephone service.

        63.     As alleged, these text messages all used an “automatic telephone dialing system.”

        64.     The text messages were not placed for “emergency purposes” as defined by 47

U.S.C. § 227(b)(1)(A)(i).

        65.     Plaintiff and TCPA 227(b) Class Members are entitled to an award of $500 in

statutory damages for each text message, pursuant to 47 U.S.C. § 227(b)(3)(B).

        66.     Plaintiff and TCPA 227(b) Class Members are entitled to an award of treble

damages in an amount up to $1,500 for each call made knowingly and/or willfully, pursuant to

47 U.S.C. § 227(b)(3).

                               SECOND CAUSE OF ACTION
                          Violations of the TCPA, 47 U.S.C. § 227(c)
                       (On Behalf of Plaintiff and the TCPA 227(c) Class)

        67.     Plaintiff and the proposed TCPA 227(c) Class incorporate the foregoing

allegations as if fully set forth herein.

        68.     Defendant sent, or had sent on its behalf, text messages constituting telephone

solicitations to Plaintiff’s and TCPA 227(c) Class Members’ telephone numbers.


                                                10

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 10 of 14
        69.     Plaintiff’s and TCPA 227(c) Class Members’ telephone numbers were all on the

National Do-Not-Call Registry at the time of the text messages.

        70.     Plaintiff and TCPA 227(c) Class Members each received two or more such text

messages in a 12-month period.

        71.     Plaintiff and TCPA 227(c) Class Members are entitled to an award of $500 in

statutory damages for each text message pursuant to 47 U.S.C. § 227(c)(5).

        72.     Plaintiff and TCPA 227(c) Class Members are entitled to an award of treble

damages in an amount up to $1,500 for each text message made knowingly and/or willfully,

pursuant to 47 U.S.C. § 227(c)(5).

                                 THIRD CAUSE OF ACTION
                            Violations of N.C. Gen. Stat. § 75-102(a)
                       (On Behalf of Plaintiff and the NC 75-102(a) Class)

        73.     Plaintiff and the proposed NC 75-102(a) Class incorporate the foregoing

allegations as if fully set forth herein.

        74.     Defendant sent, or had sent on its behalf, text messages constituting telephone

solicitations to Plaintiff’s and NC 75-102(a) Class Members’ telephone numbers.

        75.     Plaintiff’s and NC 75-102(a) Class Members’ telephone numbers were all on the

National Do-Not-Call Registry at the time of the text messages.

        76.     Plaintiff and NC 75-102(a) Class Members are entitled to an award of $500 in

statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

        77.     Plaintiff and NC 75-102(a) Class Members are entitled to an award of $1,000 in

statutory damages for the second violation pursuant to N.C. Gen. Stat. §75-105(b)(2).




                                                11

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 11 of 14
        78.     Plaintiff and NC 75-102(a) Class Members are entitled to an award of $5,000 in

statutory damages for the third violation and any other violation that occurs within two (2) years

of the first violation.

                                FOURTH CAUSE OF ACTION
                           Violations of N.C. Gen. Stat. § 75-102(c)(1)
                      (On Behalf of Plaintiff and the NC 75-102(c)(1) Class)

        79.     Plaintiff and the proposed NC 75-102(c)(1) Class incorporate the foregoing

allegations as if fully set forth herein.

        80.     Defendant sent, or had sent on its behalf, text messages constituting telephone

solicitations to Plaintiff’s and NC 75-102(c)(1) Class Members’ telephone numbers.

        81.     The text messages did not state clearly the identity of the telephone solicitor and

identify the individual making the telephone solicitation at the beginning of the telephone

solicitation in violation of N.C. Gen. Stat. § 75-102(c)(1).

        82.     Plaintiff and NC 75-102(c)(1) Class Members are entitled to an award of $500 in

statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

        83.     Plaintiff and NC 75-102(c)(1) Class Members are entitled to an award of $1,000

in statutory damages for the second violation pursuant to N.C. Gen. Stat. §75-105(b)(2).

        84.     Plaintiff and NC 75-102(c)(1) Class Members are entitled to an award of $5,000

in statutory damages for the third violation and any other violation that occurs within two (2)

years of the first violation.

                                    FIFTH CAUSE OF ACTION
                               Violations of N.C. Gen. Stat. § 75-104(a)
                          (On Behalf of Plaintiff and the NC 75-104(a) Class)

        85.     Plaintiff and the proposed NC 75-104(a) Class incorporate the foregoing

allegations as if fully set forth herein.


                                                  12

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 12 of 14
        86.     Defendant sent, or had sent on its behalf, telemarketing text messages to

Plaintiff’s and NC 75-104(a) Class Members’ telephone numbers.

        87.     These text messages all used an “automatic dialing and recorded message player.”

        88.     Plaintiff and NC 75-104(a) Class Members are entitled to an award of $500 in

statutory damages for the first violation pursuant to N.C. Gen. Stat. § 75-105(b)(2).

        89.     Plaintiff and NC 75-104(a) Class Members are entitled to an award of $1,000 in

statutory damages for the second violation pursuant to N.C. Gen. Stat. §75-105(b)(2).

        90.     Plaintiff and NC 75-104(a) Class Members are entitled to an award of $5,000 in

statutory damages for the third violation and any other violation that occurs within two (2) years

of the first violation.



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

        A.      An order certifying the Classes as defined above, appointing Plaintiff as the

representatives of the Classes and appointing their counsel as Class Counsel;

        B.      An order declaring that Defendant’s actions, as set out above, violate 47 U.S.C.

§§ 227(b) and (c);

        C.      An order declaring that Defendant’s actions, as set out above, violate N.C. Gen.

Stat. §§ 75-102(a), 75-102(c)(1) and 75-104(a).

        D.      An award of injunctive and other equitable relief as necessary to protect the

interests of the Classes, including, inter alia, an order prohibiting Defendant from engaging in

the wrongful and unlawful acts described herein;


                                                  13

      Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 13 of 14
      E.        An award of statutory damages;

      F.        An award of treble damages;

      G.        An award of reasonable attorneys’ fees and costs; and

      H.        Such other and further relief that the Court deems reasonable and just.

                                        JURY DEMAND

      Plaintiff requests a trial by jury of all claims that can be so tried.



March 1, 2021

s/ Jeremy M. Glapion                           s/ Max S. Morgan
Jeremy M. Glapion, Esquire                     Max S. Morgan, Esquire
THE GLAPION LAW FIRM, LLC                      Eric H. Weitz, Esquire
1704 Maxwell Drive                             THE WEITZ FIRM, LLC
Wall, New Jersey 07719                         1528 Walnut Street, 4th Floor
Tel: 732.455.9737                              Philadelphia, PA 19102
Fax: 732.965.8006                              Tel: (267) 587-6240
jmg@glapionlaw.com                             Fax: (215) 689-0875
(Pro Hac Vice to be filed)                     max.morgan@theweitzfirm.com
                                               eric.weitz@theweitzfirm.com
                                               (Pro Hac Vice to be filed)

s/ Ari Marcus                                  s/ Craig M. Shapiro
Ari Marcus, Esq.                               Craig M. Shapiro (NC State Bar # 48887)
MARCUS & ZELMAN, LLC                           LAW OFFICES OF JOHN T. ORCUTT, P.C.
701 Cookman Avenue, Suite                      1738 Hillandale Road, Suite D
Asbury Park, NJ 07712                          Durham, North Carolina 27705
Tel: (732) 695-3282                            Tel: 919.286.1695
ari@marcuszelman.com                           Fax: 919.286.2704
 (Pro Hac Vice to be filed)                    cshapiro@johnorcutt.com
                                               Local Counsel


                       Counsel for Plaintiff




                                                 14

     Case 3:21-cv-00089-FDW-DCK Document 1 Filed 03/01/21 Page 14 of 14
